DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons of Allowance
1.		The following is an examiner's statement of reasons for allowance: claims 1 - 20 are allowable over the prior art of record for the reasons as stated in the Applicant’s Argument/Remark with Electronic Terminal Disclaimer (Approved on January 04, 2021) filed on January 04, 2021.
Furthermore, none of the prior art of record teaches or fairly suggests that a wireless device receives at least one radio resource control message from a base station, The at least one radio resource control message comprises configuration parameters of a cell, and the configuration parameters comprise a cell index identifying the cell, and an index identifying downlink subcarriers as a pathloss reference signal of the cell, and the downlink subcarriers identified by the index are measured to determine a pathloss for uplink transmission of at least one uplink signal, and an uplink transmission power for the at least one uplink signal is determined based on the pathloss, and the wireless device transmits, via uplink subcarriers, the at least one uplink signal employing the uplink transmission power, and together with combination of other claimed elements as set forth in the independent claims 1, 11, and 20. 
Therefore, the claims 1 - 20 are allowable over the prior art of records.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571- 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
J.L
April 6, 2021 
John J Lee


/JOHN J LEE/
Primary Examiner, Art Unit 2649